DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi et al., US 20050139981 A1.
Figs. 1-4 disclose circuits comprising:  a mounting substrate (substrate at bottom of layer 10 that layer 10 is mounted on); a low-noise amplifier (36) that includes an amplifying element and that amplifies a radio frequency signal; and a first integrated passive element including an integrated first inductor (77), wherein the first inductor is connected to an input terminal of the low-noise amplifier, the low-noise amplifier and the first integrated passive element are laminated in a direction perpendicular to a main surface of the mounting substrate (Figs. 1, 2, 4, low noise amplifier on layer 11, inductor on layer 12), and a first multilayer body in which the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 20050212106 A1 in view of Kobayashi et al., US 20050139981 A1.
Figs. 1, 2 and 4 of Kwon et al. disclose circuits comprising:  a mounting substrate (substrate that 482 and 402 are mounted on); a low-noise amplifier (RFIC , 412) that includes an amplifying element and that amplifies a radio frequency signal; and a first integrated passive element including an integrated first inductor (IPD, 422), wherein the first inductor is connected to an input terminal of the low-noise amplifier, the low-noise amplifier and the first integrated passive element are laminated in a direction perpendicular to a main surface of the mounting substrate, and a first multilayer body in which the low-noise amplifier and the first integrated passive element are laminated is mounted on the main surface (402). 
Although Kwon et al. does not show that the first inductor is connected to an input terminal of the low noise amplifier, Kobayashi et al. has such teaching in Fig. 3, thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Kobayshi et al. in the circuit of Kwon et al. in order to meet system requirements.
Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843           
February 13, 2021